McLAUGHLIN, J.
Action to recover damages for personal injuries on the ground of defendant’s negligence. The testimony on the part of the plaintiff’s witnesses tended to show that she was seriously injured by the sudden starting of one of the defendant’s cars while she was attempting to board the same, while that on the part of the defendant’s witnesses was to the effect that the plaintiff was not injured in the manner claimed by her, and that she never attempted to board the car at all. There was thus presented a sharp conflict in the testimony, and the trial court could not do otherwise than submit the case to the jury for its determination.
During the course of the trial the defendant produced as a witness Dr. Parslow, a physician who had, prior to the plaintiff’s alleged injury, attended her in a professional capacity. Upon direct examination he was permitted to state that he knew the plaintiff during the year 1898; that he had seen her at her house and at his office several times, and had treated her during that time. He was then asked a series of questions as to the plaintiff’s condition at the time he treated her, to all of which the plaintiff’s counsel objected, and *1044the objections were sustained. This constituted all the testimony which he was permitted to give on direct examination. On cross-examination the plaintiff’s counsel was permitted to examine him at length as to various matters, and, in answer to some of the questions put to him, he said:
“I did not say some one from the railroad company came up here and wanted to pay me some money to go down and testify against you, but I would not go. I did not say any such thing,—not in words or substance. It would not be true. * * * I didn’t say in words or substance, to her, at that time, that the railroad company had offered me money to testify against her. I did not have any conversation with her at all at that time about some one from the railroad company having come to me, and asking me about her and my alleged treatment of her.”
In rebuttal the plaintiff was recalled, and asked the following question with reference to Dr. Parslow:
“Q. Did he tell you that time that people from the railroad company, or some one from the company, had offered him money to testify against you?”
This was duly objected to, the objection overruled, and an exception taken, and the witness answered, “Yes.”
We are of the opinion that the exception was well taken. The only purpose of this question was to create prejudice in the minds of the jury against the defendant. It did not throw any light upon the issues involved. The only testimony upon that subject was what was called out by the plaintiff’s counsel on cross-examination. It was a collateral matter, and the plaintiff’s counsel was bound by the answer given by the witness. The rule is well settled that where, upon cross-examination, a party calls from an opposing witness matters not brought out on his direct examination, he makes the witness, to that extent, his own, and as to such new matters he cannot contradict him in regard to it, since the effect would be to permit one to impeach his own witness. Kay v. Railway Co., 163 N. Y. 447, 57 N. E. 751; Sherman v. Railroad Co., 106 N. Y. 542, 13 N. E. 616; Furst v. Railroad Co., 72 N. Y. 542; Stokes v. People, 53 N. Y. 164, 13 Am. Rep. 492; Seipp v. Railroad Co., 45 App. Div. 489, 61 N. Y. Supp. 409.
In Kay v. Railway Co., supra, the question was quite similar to the one here under consideration. There the defendant’s conductor was asked on cross-examination the following question:
“Q. Did you not tell Mrs. Scliech that you reported that the car was in no fit condition to be out, and that you reported it to the office before you left, and leave your name and address with her, and told her that you would come when she wanted you, and that you were obliged to jump from the car, and that was the only thing you could do?”
The question was answered in the negative, and subsequently the plaintiff’s counsel recalled Mrs. Schech, and she testified, over the objection of the defendant, that she did have a conversation with the conductor at her house, after the accident, in which he stated to her the facts suggested in the question quoted. The court of appeals held that the testimony of Mrs. Schech was incompetent, and could not be used to impeach the testimony of the conductor given on the cross-examination
*1045In Furst v. Railroad Co., supra, the conductor of the defendant s car, on his direct examination, was not asked, and he did not testify, with respect to the conduct of the driver of the car at the time the accident took place; but on his cross-examination plaintiff’s counsel was permitted, against the objection and exception of the defendant, to ask if he had not stated prior to the trial, to certain persons named, that, if the driver of the car had only looked, he would have seen the child, and not have run over it. The conductor denied making such statements. The plaintiff was then permitted to prove by other witnesses that the conductor had made such statements. This was held to be error, and for the reason that the statements of the conductor sought to be contradicted had been brought out by the plaintiff on cross-examination, and therefore could not be contradicted.
And in Seipp v. Railroad Co., supra, the driver of the defendant’s car denied on cross-examination that he had stated to persons named that he was willing to be a witness for the plaintiff. The plaintiff was allowed in rebuttal to offer proof that the driver had made such statements, and on appeal this court held that the court erred in admitting this proof; that it was a collateral matter, and the plaintiff was bound by the answers given by the driver on cross-examination.
Under the principle laid down in these cases, and others that might be cited to the same effect, the testimony objected to should have been excluded. The testimony of Dr. Parslow, which the plaintiff was permitted to contradict, was, as already said, brought out by the plaintiff on cross-examination. It had no reference whatever to the testimony given by the doctor on his direct examination. There all he was permitted to state was that he knew the plaintiff,, and had during the year 1898 treated her. Other questions put to' him were excluded upon plaintiff’s objection.
Nor does the recent case of Nowack v. Railway Co., 166 N. Y. 433, 60 N. E. 32, militate against this rule. There the court held that it was proper to prove that a person shown to be in the employ of or connected with the defendant had offered money to a witness to induce him to testify against the plaintiff. This testimony was-properly admitted, inasmuch as it tended to establish the act and conduct of the defendant, and bore upon its good faith in defending the action. But in the case at bar Dr. Parslow, at the time the statements were alleged to have been made, was not an agent of the defendant, nor was he connected with it in any way; nor did such statements, if made, bind the defendant in any respect.
We are also of the opinion that the court erred in admitting certain rules of the defendant company in evidence for the purpose of establishing a cause of action. The negligence of the defendant, if it were negligent at all, consisted in the sudden starting of the car while plaintiff was attempting to board, and was in the act of boarding, it. The rules, which were admitted against defendant’s objection, had no bearing whatever upon this question, and should have been excluded. The only purpose they could serve would be to confuse the jury by diverting its attention from the real issue involved. No claim was made that sufficient rules had not been adopted for the *1046protection of passengers while getting onto the car, but, on the contrary, that a very stringent rule had been adopted, which the conductor at the time in question violated. This, however, did not show or tend to show that the defendant had violated any duty which it owed to the plaintiff.
The judgment and order appealed from, therefore, must be reversed, and a new trial ordered, with costs to the appellant to abide the event.
VAN BRUNT, P. J., and EAUGHLIN, J., concur. PATTERSON and O’BRIEN, JJ., dissent.